UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Notice to the Market Convergence with the International Financial Reporting Standards (IFRS) Banco Bradesco S.A. announces to its shareholders, clients, collaborators and to the market in general that it prepared complete consolidated financial statements for the years ended December 31, 2010 and 2009, according to the International Financial Reporting Standards - IFRS, in conformity with the pronouncements issued by the International Accounting Standards Board - IASB, pursuant to Resolution 3,786/09 of the Brazilian Monetary Council (CMN) and CVM Rule 457/07. See below, the main changes seen in our consolidated financial statements due to the adoption of IFRS: Comparison between BR GAAP and IFRS - in Reais millions Balance sheet 12/31/2010 12/31/2009 BR GAAP Adjustments IFRS BR GAAP Adjustments IFRS Assets Cash and balances with banks 80,935 25 80,960 24,869 (19) 24,850 Loans and advances to banks 40,722 23,993 64,715 50,097 32,625 82,722 Loans and advances to customers (3) 203,996 6,284 210,280 166,928 7,312 174,240 Financial assets held for trading 99,496 (24,262) 75,234 91,158 (36,677) 54,481 Financial assets available for sale 10,836 29,343 40,179 20,328 23,718 44,046 Investments held to maturity 28,577 (25,183) 3,394 25,878 (21,995) 3,883 Assets pledged and collateral 118,244 (38,543) 79,701 76,906 (16,833) 60,073 Non-current assets held for sale 412 - 412 459 (3) 456 Investments in associated companies 1,115 1,183 2,298 737 694 1,431 Tangible assets 3,766 (97) 3,669 3,418 (13) 3,405 Intangible assets 6,359 (947) 5,412 5,516 (794) 4,722 Current income taxes 1,803 (213) 1,590 2,293 (171) 2,122 Deferred income taxes 17,447 (4,713) 12,734 15,692 (3,166) 12,526 Other assets 23,777 (1,401) 22,376 21,944 (1,217) 20,727 Total assets 637,485 602,954 506,223 489,684 Liabilities Deposits from banks 210,419 (38,498) 171,921 141,770 (21,702) 120,068 Deposits from customers 192,476 - 192,476 169,904 42 169,946 Financial liabilities held for trading 730 3 733 532 - 532 Funds from securities issued 17,674 136 17,810 7,483 200 7,683 Subordinated debt 26,315 - 26,315 23,104 - 23,104 Insurance technical provisions and pension plans 83,453 40 83,493 72,548 49 72,597 Provisions 13,480 (152) 13,328 11,005 (152) 10,853 Current income tax liabilities 2,228 (305) 1,923 1,491 (245) 1,246 Deferred income tax liabilities 4,791 (2,810) 1,981 3,985 (2,833) 1,152 Other liabilities 37,404 4,412 41,816 31,849 6,007 37,856 Sharehol ders´ equity of controlling 48,043 51,051 41,754 44,192 Non-controlling interest 472 107 798 455 Total liabilities and shareholders´equity 637,485 602,954 506,223 489,684 1) Information presented herein consider amounts calculated pursuant to the accounting practices adopted in Brazil (BR GAAP), which are applicable to financial institutions and classified according to the presentation model determined by IFRS; 2) Adjustments from the consolidation process, reclassification between accounts and other effects from the adoption of IFRS; and 3) The loan and advances to customers’ portfolio is presented net of provision for impairment losses. See below, reconciliation of Shareholders’ Equity and Net Income for the 2010 and 2009 years: Reconciliation of Shareholders´Equity and Net Income - in R$ millions Adjustments Shareholders´ Equity Net Income Shareholders´ Equity Net Income 12/31/2010 12/31/2009 BR GAAP 1) Fair value adjustment of financial instruments in consolidated wholly-owned mutual funds 3,490 - 2,124 - 2) Fair value adjustment of financial assets - equity instruments 520 - 490 - 3) Adjustement to the recoverable value of loans and advances 1,025 621 404 415 4) Recording of tax credit on rate differences 227 (557) 784 (179) 5) Reversal of hedge accounting - 164 - 150 Others (256) 35 (199) 127 Deferred income tax and social contribution of IFRS adjustments (1,998) (345) (1,165) (242) IFRS - Attr ibutable to the controlling shareholder Non-controlling shareholder 18 IFRS - Attributable to the controlling and non-controlling shareholder (1) (1) The net income basis for the calculation of dividends and interest on capital paid to shareholders, is originally from BR GAAP, which was released on January 31, 2011 Below is a description of the main changes from the adoption of IFRS: 1) Fair value adjustment of financial instruments in consolidated wholly-owned mutual funds The Organization chose to classify these financial instruments in the available-for-sale category, according to the exemptions allowed in the transition to IFRS 1(R), since for the purposes of BR GAAP following Resolution CMN 3,181/04 and Susep Circular Letter 379/08, the financial instruments included in the held-to-maturity category may be sold, provided that new securities of same nature are simultaneously acquired, with maturity longer than or equal to that of the securities sold. Thus, the fair value adjustment relating to these financial instruments will be recognized in Equity – “Accumulated Comprehensive Income,” net of tax effects. 2) Fair value adjustment of financial assets – equity instruments The Organization does not have significant influence in the management of the investee, this shareholding will be designated as available-for sale and recorded at fair value on the date of transition to IFRS, the subsequent changes in fair value within Equity – “Accumulated comprehensive income,” net of tax effects. 3) Adjustment to the recoverable value of loans and advances Impairment of loans and advances were established based on the history of losses and other information about the clients of the organization at the balance sheet date and clear evidences that show losses had occurred after the initial recognition of the financial asset 4) Recording of tax credit on rate differences Deferred tax assets were measured and recognized based on the effective rate at which the Organization expects to realize them, i.e., 15%. 5) Reversal of hedge accounting These financial instruments were not designated as hedge instruments for IFRS purposes, and thus they were not treated as hedges for accounting purposes under IAS 39. Therefore, the amount recorded in equity under BR GAAP was reversed against retained earnings at the transition date Cidade de Deus, Osasco, S.P, April 15, 2011 Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice-President and Investor Relations Officer Should you have any questions or require further information, please contact Mr. Paulo Faustino da Costa, phone 55 11 2178-6201, e-mail 4823.paulo@bradesco.com.br; Mrs. Ivani Benazzi de Andrade, phone 55 11 2178-6218, e-mail: 4823.ivani@bradesco.com.br or Mr. Carlos Tsuyoshi Yamashita, phone 55 11 2178-6204, e-mail: 4823.carlos@bradesco.com.br”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 15, 2011 BANCO BRADESCO S.A. By: /S/ Domingos Figueiredo de Abreu Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
